DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately equal” in claim 8 is a relative term which renders the claim indefinite. The term “approximately equal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “improved” in claim 10 is a relative term which renders the claim indefinite. The term “improved” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “improved” in claim 16 is a relative term which renders the claim indefinite. The term “improved” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 16 recites the limitation "the sealing port" in line10.  There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, the limitation “the sealing port” shall be interpreted as “the fluid port”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Geer (U.S. Patent No. 3,131,642) in view of Albertson (U.S. Patent No. 6,290,235).
Regarding Claim 1, Geer discloses an expandable pipe spool comprising: 
A female pipe segment (33) having an outer surface and an inner surface having at least one sealing groove (38); 
At least one fluid port (45) on the outer surface of the female pipe segment (33) for receiving a hydraulic fluid (lubricant).
A male pipe segment (34) having an outer surface receivable within the female pipe segment (33); 
A sealing member (46, 47) positioned within the sealing groove (38) between the inner surface of the female pipe segment (33) and the outer surface of the male pipe segment (34); and 
A fastening arrangement (58) to lock the male pipe segment (34) in a selected longitudinal position with respect to the female pipe segment (33).
Geer does not disclose the fluid port (45) in fluid communication with the sealing grove, as Geer is silent as to the process for lubricating of the packing glands (46) or the fluid path taken by the lubricant to them. 
Albertson discloses a fluid path between two cylindrical members (Albertson: 18, 28) intended for lubrication to flow in response to dynamic telescopic motion therebetween (Albertson: Figure 1) thereby demonstrating fluid communication from a lubricant source across a set of packing glands/seals, and out past the opposite side of the seals between the two cylindrical members (Albertson: Column 9: lines 12-60). 
It would have been obvious to one having ordinary skill in the art at the time of the inventions filing to have utilized the seal and groove arrangement (and process of fluid communication of lubricant) of Albertson in the invention of Geer since Geer teaches that it is well known in the art to use lubricated seal and groove arrangements to provide a seal between two tubular elements moving relative to one another but leaves the reader to guess what the specific path the lubricant may be communicated to said seals might be, thus leading the reader to look elsewhere for a particular arrangement of seal and groove arrangement made up in a way known by those of ordinary skill in the art. The invention of Albertson, describing such a lubricated seal and groove arrangement such as those suggested by Geer, would have been obvious to use in combination. 
Regarding Claim 2, Geer and Albertson render obvious the expandable pipe spool of claim 1, wherein the inner surface of the female pipe segment (33) includes a first circumferential inner surface defining a first internal bore (Figure 2: inner surface of 33 abutting 46) and a second circumferential surface defining a second internal bore (Figure 2: inner surface of 33 adjacent section containing 46), the second internal bore (Figure 2: inner surface of 33 adjacent section containing 46) having a second diameter smaller than a first diameter of the first internal bore (Figure 2: inner surface of 33 abutting 46).
Regarding Claim 3, Geer and Albertson render obvious the expandable pipe spool of claim 1, wherein the at least one sealing groove includes two sealing grooves (Albertson: Figure1, 9) 
Regarding Claim 4, Geer and Albertson render obvious the expandable pipe spool of claim 1, wherein the female pipe segment (33) includes an end provided with fastening holes (31), the fastening holes (31) being sized to receive fasteners to connect the female pipe segment (33) to a component (28).
Regarding Claim 5, Geer and Albertson render obvious the expandable pipe spool of claim 1, wherein the male pipe segment (34) includes a flange portion (56) to engage with the fastening arrangement (58).
Regarding Claim 6, Geer and Albertson render obvious the expandable pipe spool of claim 5, but does not disclose wherein the fastening arrangement includes at least one fastening stud extending through the flange portion of the male pipe segment and connected rigidly at an end of the female pipe segment.
Greer however does disclose wherein the fastening arrangement (58) includes at least one fastening stud (58) extending through a flange portion of the female pipe segment (33) and connected rigidly at an end of the male pipe segment (34). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to reverse the end (male/female) rigidly connected to the ate least one fastening stud, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.
Regarding Claim 7, Geer and Albertson render obvious the expandable pipe spool of claim 6, wherein the fastening arrangement (58) further includes first and second nuts (61, 62) positioned on the fastening stud on respective sides of the flange portion (56) of the male pipe segment (34).
Regarding Claim 8, Geer and Albertson render obvious the expandable pipe spool of claim 2, wherein the male pipe segment (34) includes an internal bore having a diameter approximately equal to the second diameter of the second internal bore (Figure 2: inner surface of 33 adjacent section containing 46) of the female pipe segment (33).
Regarding Claim 9, Geer and Albertson render obvious the expandable pipe spool of claim 1, wherein the male pipe segment (34) is structured to slidingly engage with the female pipe segment (33).
Regarding Claim 10, Geer and Albertson render obvious the expandable pipe spool of claim 1, wherein a seal provided by the sealing member (46, 47) is improved when the hydraulic fluid (lubricant) flows under pressure from the fluid port (45) into the sealing groove (38).
Regarding Claim 11, Geer and Albertson render obvious the expandable pipe spool of claim 1, wherein the sealing member (46, 47) includes a polymer, a metal, a composite or combinations thereof (metal, rubber).
Regarding Claim 12, Geer and Albertson render obvious the expandable pipe spool of claim 1, further comprising a particulate shield (Albertson: 142) between the inner surface of a female pipe segment (Albertson: 18) and the outer surface of a male pipe segment (Albertson: 26).
Regarding Claim 13, Geer and Albertson render obvious the expandable pipe spool of claim 12, but do not disclose wherein the outer surface of the male pipe segment is provided with a particulate groove, the particulate shield (Albertson: 142) positioned within the particulate groove. It would however have been obvious to one having ordinary skill in the art at the time of the invention was made to place the groove (202c) and particulate shield on the inner surface of the female member, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.
Regarding Claim 14, Geer and Albertson render obvious the expandable pipe spool of claim 1, further comprising at least one drainage port (Albertson: 104, 100, 106) on the outer (downstream of lubricant flow) surface of a female pipe (Albertson: 18) segment for draining the hydraulic fluid, the drainage port  in fluid communication with the sealing groove (Albertson: 202a-c).
Regarding Claim 15, Geer and Albertson render obvious the expandable pipe spool of claim 1, wherein the sealing member (46, 47) is an annular sealing member (46, 47).
Regarding Claim 16, Geer and Albertson render obvious a method of adjusting a length of the expandable pipe spool of claim 1, comprising: 
Inserting the male pipe segment (34) within the female pipe segment (33); sliding the male pipe segment (34) to the selected longitudinal position with respect to the female pipe segment (33); 
Employing the fastening arrangement (58) to lock the male pipe segment (34) in the selected longitudinal position with respect to the female pipe segment (33); and 
Injecting the hydraulic fluid (lubricant) into the sealing port to urge the sealing member (46, 47) against the outer surface of the male pipe segment (34) to improve a seal between the male pipe segment (34) and the female pipe segment (33).
Regarding Claim 17, Geer and Albertson render obvious the method of claim 16, further comprising a particulate shield (Albertson: 142) between the inner surface of a female pipe segment (Albertson: 18) and the outer surface of a male pipe segment (Albertson: 26).
Regarding Claim 18, Geer and Albertson render obvious the expandable pipe spool of claim 12, but do not disclose wherein the outer surface of the male pipe segment is provided with a particulate groove, the particulate shield (Albertson: 142) positioned within the particulate groove. It would however have been obvious to one having ordinary skill in the art at the time of the invention was made to place the groove (202c) and particulate shield on the inner surface of the female member, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.
Regarding Claim 19, , Geer and Albertson render obvious the method of claim 16 wherein the sealing member (46, 47) is an annular sealing member (46, 47).
Regarding Claim 20, , Geer and Albertson render obvious the method of claim 16, wherein the sealing member (46, 47) includes a polymer, a metal, a composite or combinations thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954.  The examiner can normally be reached on Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571) - 270 - 5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS S. WOOD
Examiner
Art Unit 3679


	

	/DOUGLAS S WOOD/           Examiner, Art Unit 3679                                                                                                                                                                                             

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679